Citation Nr: 1708042	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  07-02 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for spondylolisthesis and degenerative joint disease (DJD) of the lumbar spine prior to April 19, 2007, and in excess of 40 percent thereafter.

2.  Entitlement to an initial compensable rating for hemorrhoids with anal fissures.

3.  Entitlement to an initial compensable rating for service-connected costochondritis.

4.  Entitlement to a total disability rating based upon individual unemployabiltiy (TDIU) due to service-connected disabilities prior to April 19, 2007.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney-at-law


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to February 2005 with additional prior active duty service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated March 2006 and October 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  During the course of the appeal, jurisdiction over the Veteran's case was transferred to the St. Petersburg, Florida RO.

In the March 2006 rating decision, the RO granted entitlement to service connection for spondylolisthesis and DJD of the lumbar spine and assigned an initial 10 percent rating, effective February 13, 2005.  The decision also granted entitlement to service connection for costochondritis and hemorrhoids with rectal fissures; initial noncompensable evaluations were assigned to each disability.  In the October 2006 rating decision, the RO denied the Veteran's claim of entitlement to a TDIU.

In a May 2007 rating decision, the RO increased the assigned rating for the lumbar spine disability to 40 percent, effective April 19, 2007.  The Veteran has not expressed satisfaction with the increased disability rating; as such, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

In September 2010, the Veteran failed to appear for a hearing before a Veterans Law Judge.  She has not since asked for the hearing to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2016).
In November 2010, the Board remanded the case to the RO for additional development.  In a March 2012 decision, the Board denied the Veteran's claims for higher initial ratings for her service-connected lumbar spine disability, costochondritis, and hemorrhoids, and remanded the claim of entitlement to a TDIU for further development.

The Veteran appealed the Board's denial of her initial rating claims to the United States Court of Appeals for Veterans Claims (Court).  In a June 2013 Memorandum Decision, the Court vacated that portion of the Board's March 2012 decision which denied higher initial ratings for the lumbar spine disability, costochondritis, and hemorrhoids and remanded those matters for appropriate action.

In a February 2014 Board decision, the claims were remanded for further evidentiary development.  As will be explained below, a review of the record reflects substantial compliance with the Board's Remand directives as to the lumbar spine and hemorrhoids claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in a December 2016 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

In a December 2016 decision, the RO granted entitlement to a TDIU from April 19, 2007.  The Board notes that the Veteran has asserted entitlement to a TDIU from the date of her military discharge.  See, e.g., the VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) dated April 2005.  As such, the issue of entitlement to a TDIU prior to April 19, 2007 remains on appeal.

The issues of entitlement to an initial compensable rating for costochondritis, as well as entitlement to a TDIU prior to April 19, 2007, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on her part is required.


FINDINGS OF FACT

1.  Prior to April 19, 2007, the Veteran's service-connected spondylolisthesis and DJD of the lumbar spine was manifested by a disability equating to no worse than limitation of flexion between 30 degrees and 60 degrees with muscle spasm; there is no probative evidence of favorable ankylosis, additional neurologic disability manifestations, or incapacitating episodes of intervertebral disc syndrome requiring prescribed bed rest.

2.  From April 19, 2007, the Veteran's service-connected spondylolisthesis and DJD of the lumbar spine has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

3.  The Veteran's hemorrhoids are manifested by persistent bleeding and anal fissures, with no evidence of secondary anemia.


CONCLUSIONS OF LAW

1.  Prior to April 19, 2007, the criteria for an initial schedular rating of 20 percent, but no higher, for service-connected spondylolisthesis and DJD of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5239 (2016).

2.  From April 19, 2007, the criteria for a rating in excess of 40 percent for the spondylolisthesis and DJD of the lumbar spine have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5239 (2016).

3.  The criteria for an initial rating of 20 percent, but no higher, for service-connected hemorrhoids are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.31, 4.114, Diagnostic Code 7336 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id at 486.

As to the lumbar spine and hemorrhoids claims, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claims of service connection have been than substantiated, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records, as well as VA and private treatment records in furtherance of her claims.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of her claims on appeal that need to be obtained.

Pursuant to the February 2014 Board Remand, the Veteran was afforded VA examinations in September 2016 with respect to the pending claims.  The reports provided by the VA examiners reflect that they thoroughly reviewed the Veteran's past medical history, performed appropriate physical examinations, and rendered findings that are responsive to the rating criteria.  The Board therefore concludes that the September 2016 VA examination reports are sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").

In addition, pursuant to the February 2014 Board Remand, the case was referred to the Director of Compensation Service.  In November 2016, the Director of Compensation Service considered the issue of entitlement to extraschedular rating for the Veteran's lumbar spine disability in accordance with 38 C.F.R. § 3.321(b), but found that, based on a review of the record, the evidence did not reveal entitlement to an evaluation in excess of the assigned disability ratings, as they adequately contemplated the Veteran's level of lumbar spine disability and symptomatology.  See the Administrative Decision dated November 2016.

Thus, the Board finds that VA does not have a duty to assist that was unmet.

III.  Initial rating claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

a. Lumbar spine disability

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.

The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40 , which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

In this case, the Veteran was service-connected for spondylolisthesis and DJD of the lumbar spine in a March 2006 rating decision; a 10 percent evaluation was assigned.  She disagreed with the assigned rating and perfected an appeal as to the initial rating claim.  In a May 2007 rating decision, the RO granted a 40 percent evaluation from April 19, 2007 (the date of a VA examination).  The Veteran now contends that her service-connected lumbar spine disability is more disabling than is indicated by the assigned ratings.  She therefore contends that higher ratings are warranted.

The Veteran's spondylolisthesis and DJD of the lumbar spine is currently rated under 38 C.F.R. §§ 4.71a, DC 5239 (spondylolisthesis or segmental instability), which permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a.  An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.

To some extent, the Veteran has reported being incapacitated by episodes of back symptoms during the appeal period.  Critically, however, a review of the evidence of record reveals there is no clinical or lay evidence to indicate that the Veteran suffered any incapacitating episodes as defined by the applicable rating criteria as a result of her service-connected lumbar spine disability, i.e. episodes for which a physician prescribed bed rest.  Accordingly, in consideration of the record, including VA treatment records and the findings set forth in the VA examination reports, the Board finds that rating the Veteran under the formula for rating intervertebral disc syndrome based on incapacitating episodes would not avail her of a rating greater than the currently-assigned evaluations for her service-connected disability.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less or with favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Following the criteria, Note (1) provides:  evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3) provides that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4) requires that each range of motion measurement be rounded to the nearest five degrees.

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6) provides that disabilities of the thoracolumbar and cervical spine segments must be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

In this case, the general rating formula for diseases and injuries of the spine is appropriate in that the medical evidence of record indicates that the Veteran's service-connected spondylolisthesis and DJD of the lumbar spine is primarily manifested by pain and loss of motion, which is congruent with the criteria set out in the general rating formula for diseases and injuries of the spine.

Here, service treatment records (STRs) dated in December 2004 documented the Veteran's report of low back pain with tenderness upon palpation.  Muscle spasms were documented on deeper palpation.  The Veteran's lumbosacral spine was normal upon appearance.

In an April 2005 statement, the Veteran reported that her lumbar spine disability causes her to wake up with daily pain and essentially paralyzed legs.  She indicated that she experiences sharp pain when standing that radiates from her hips through her lower extremities.  She reported that she is barely able to walk and must use a wheelchair when performing errands.

The Veteran was afforded a VA examination in May 2005, at which time she reported back pain that radiates into her left leg.  She stated that, if she walks more than two blocks, she gets pain in the left leg and is unable to walk any further.  She indicated that her back symptoms are aggravated by walking more than two blocks, standing for longer than ten minutes, going up and down stairs, and lifting in excess of five pounds.  She has been ambulating with a cane, but does not wear a back brace.  Upon physical examination, the Veteran's deep tendon reflexes were 2/4 at the knee and 1/4 at the ankle, bilaterally.  Sensation to pinprick and vibratory stimulation of the bilateral lower extremities was normal.  Range of motion testing revealed forward flexion to 85 degrees, extension to 30 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 80 degrees.  The examiner further noted that there was no additional limitation of motion following repetitive use testing, or during flare-up.  The examiner reported that there is objective evidence of painful motion and spasm.  There is no weakness.  The examiner noted that there was an increase in lumbar muscle tone on the Veteran's left side.  Her gait was normal, and she was able to walk on her heels and toes.  The Veteran had no periods of incapacitation over the prior twelve months due to her low back disability.  The examiner diagnosed the Veteran with spondylolisthesis of L5, S1 and DJD of the lumbar spine at L4, L5 with moderate back pain and left leg radiation.

VA treatment records dated in May 2005 documented the Veteran's complaint of left leg pain.  Upon evaluation, the Veteran's joints were not swollen or erythematic, and there was no evidence of muscle wasting.  An April 2006 VA treatment record indicated that the Veteran denied radiating back pain.  In May 2006, she again complained of pain and weakness in her legs due to her lumbar spine disability.  An examination of her extremities revealed no cyanosis or edema.

The Veteran was afforded another VA examination in April 2007, which addressed her service-connected lumbar spine disability.  She reported that she experiences daily, constant low back pain.  The pain averages an 8/10 in severity and is aggravated by any type of movement.  She reported that the pain radiates to her right and left buttocks and down her legs.  She stated that the leg pain averages 8/10 in severity.  She takes Lodine and Flexeril to treat her pain.  She reported that her pain is alleviated by lying down.  She wears a lumbosacral Velcro support, which helps.  She has a wheelchair, a walker, and a cane.  The Veteran reported that she uses a wheelchair approximately 20 to 30 percent of the time.  She denied flare-ups with additional limitations due to her back symptomatology.  She also denied incontinence.  She reported that, in the past year, she has had approximately 20 incapacitating episodes due to her back pain.  She stated that she walks a half a block in the morning and a half a block in the afternoon with her cane.  She cooks for herself and her family.  Upon physical examination, the Veteran's lumbar spine was of normal curvature without deformity.  There was no tenderness to palpation.  Range of motion testing documented forward flexion to 30 degrees with pain in the right musculature of the lumbar spine.  Extension was to 5 degrees with similar pain.  Left and right lateral flexion was to 10 degrees with pain, and left and right lateral rotation was to 14 degrees with pain.  There was normal pinprick sensation and normal strength in the lower extremities.  The Veteran was negative for foot drop, bilaterally.  She had normal motor skills.  There was no muscle atrophy and no muscle spasm.  There was no weakness, fatigue, or incoordination.  The examiner additionally reported that there was no additional loss of range of motion with repetitive movement.  The Veteran's gait was very slow.  The examiner concluded that the Veteran's lumbar spine disability was severe with decreased range of motion.

VA treatment records dated in November 2007 documented the Veteran's continuing complaints of low back pain.  It was also indicated that the Veteran refused a neurosurgery consultation in November 2007 and again in October 2008.

In April 2011, the Veteran was again afforded a VA examination to address her lumbar spine symptomatology.  She reported daily low back pain.  She is able to walk short distances around her house, but prefers to use a motorized scooter when she has to go further.  She reported radiation of back pain into her right and left legs.  The Veteran wears an elastic lumbar support when she is away from home, which she feels helps decrease her back pain.  She is prescribed Flexeril and Naprosyn for her back pain; she also uses Icy Hot topical ointment.  The Veteran reported that she does not require bed rest.  She denied incapacitating flare-ups of back pain.  She endorsed increased limitation of motion with repetitive use of her back.  She stated that she is able to do chores around the house, but sits down to rest when her back begins to hurt.  She is independent in activities of daily living.  Upon physical examination, there was a palpable step-off in the alignment at L5/S1 with some tenderness to palpation.  Active and passive range of motion testing revealed forward flexion to 80 degrees, extension to 15 degrees with mild tenderness, left and right lateral flexion to 10 degrees with mild tenderness, and left and right lateral rotation to 15 degrees with mild tenderness.  There was no increased discomfort, additional loss of motion, weakness, fatigability, or incoordination upon repetitive use testing.  Deep tendon reflexes were intact in the bilateral lower extremities.  There was no decreased motor strength in the lower extremities, and sensory examination was intact.  The examiner reported that the Veteran has Grade I spondylolisthesis L5/S1 with spondylolysis.  There is no evidence of segmental instability on flexion/extension.  The Veteran does have degenerative disc disease (DDD) at L5/S1 associated with spondylolisthesis.  However, the examiner determined that the Veteran has no clinical signs of radiculopathy or nerve root irritation.

A VA examination was performed in January 2013, which documented the severity of the Veteran's service-connected lumbar spine disability.  The examiner noted a diagnosis of DJD of the lumbosacral spine with severe spondylolisthesis.  The Veteran reported constant back pain, averaging 7/10 in severity with occasional right leg pain.  She denied leg numbness.  The Veteran had no history of back surgery.  She uses an electric scooter and a cane.  She reported that her back symptoms are aggravated by increased walking, standing, lifting, stooping, and bending.  Range of motion testing revealed forward flexion to 75 degrees with pain, extension to 10 degrees with pain, left and right lateral flexion to 20 degrees with pain, and left and right lateral rotation to 20 degrees with pain.  Repetitive use testing did not result in additional limitation of motion.  The examiner noted that the Veteran had functional loss/impairment due to her lumbar spine disability; specifically, pain on movement.  There was no guarding or muscle spasm of the spine.  Muscle strength was intact and there was no evidence of atrophy.  Deep tendon reflexes were normal, and sensory examination did not reveal any deficits.  The examiner reported that the Veteran does not have radiculopathy, or any other neurologic abnormalities of the thoracolumbar spine.  The examiner determined that the Veteran does not have intervertebral disc syndrome.  The examiner indicated that the Veteran's thoracolumbar spine disability does impact her ability to work.  Specifically, the examiner explained that the Veteran can no longer do manual work, but could do sedentary work secondary to her severe lumbosacral condition.

Pursuant to the February 2014 Board Remand, the Veteran was afforded a VA examination in September 2016 as to her service-connected lumbar spine disability.  The examiner confirmed diagnoses of degenerative arthritis of the spine and spondylolisthesis.  The Veteran reported that she has constant pain from her neck to her sacrum.  She stated that she is unable to get comfortable when trying to sleep.  She has intermittent pain down her left leg without numbness.  She is very stiff when she has to get up.  She uses an electric cart when grocery shopping, and has difficulty lifting anything heavier than 10 pounds.  She denied any surgical procedures or injections.  She denied flare-ups of thoracolumbar spine pain, stating that the back pain is always there.  She endorsed functional loss/impairment due to her lumbar spine disability; specifically, limited lifting and bending.  Range of motion testing revealed forward flexion to 30 degrees, extension to 10 degrees, left and right lateral flexion to 10 degrees, and left and right lateral rotation to 10 degrees.  Pain was noted in all aspects of the range of motion testing, which caused the documented functional loss.  There was evidence of pain with weight bearing.  There was moderate tenderness in the lumbar paraspinal muscles.  The Veteran was able to perform repetitive use testing, and there was no additional loss of function.  The examiner reported that "[i]t is not possible to determine without resorting to mere speculation" whether the Veteran has pain, weakness, fatigability, or incoordination that significantly limit her functional ability with repeated use over time.  The examiner explained, "there is no conceptual or empirical basis for making such a determination without directly observing function under these conditions."  There was no evidence of guarding or muscle spasm.  The examiner reported that there was "less movement than normal due to ankylosis, adhesions, etc., disturbance of locomotion, interference with sitting, [and] interference with standing."  The examiner later clarified that there was no evidence of anklyosis.  The examiner noted that the Veteran's thoracolumbar spine disability impacts her ability to work in that she is limited in standing, bending, and lifting.

The Board has considered whether an initial schedular rating in excess of 10 percent is warranted for the Veteran's lumbar spine disability prior to April 19, 2007, based on functional loss due to pain, weakness, excess fatigability, incoordination and flare-ups, pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's holding in DeLuca v. Brown, supra.  Applying the facts in this case to the criteria set forth above, the Board finds that a disability rating of 20 percent is warranted prior to April 19, 2007.  The May 2005 VA examiner documented forward flexion of the lumbar spine to 85 degrees; however, the examiner additionally noted that there was objective evidence of pain and muscle spasm.  Moreover, the Veteran described symptoms of sharp, daily back pain, impacting her ability to walk.  See, e.g., the Veteran's statement dated April 2005.  As such, the Board finds that the Veteran's service-connected lumbar spine disability most nearly approximates the criteria for a 20 percent disability rating.  See 38 C.F.R. §§ 4.7, 4.71a (2016).

However, a rating in excess of 20 percent is not warranted prior to April 19, 2007.  As described above, the documented range of motion measurements were well above the limitation prescribed by the pertinent diagnostic code to warrant a 40 percent disability rating (specifically, forward flexion of the thoracolumbar spine to 30 degrees or less).  See 38 C.F.R. § 4.71a, DC 5239.  Moreover, no ankylosis, either favorable or unfavorable, was shown prior to April 19, 2007.  Thus, there is no other objective evidence demonstrating greater impairment of range of motion of the lumbar spine prior to April 19, 2007.

As noted above, the Board recognizes the Veteran's report of significant exacerbations of pain due to standing or walking.  These symptoms were considered by the Board in granting a 20 percent evaluation prior to April 19, 2007.  Critically, there is no evidence to corroborate additional functional limitations such as would warrant an initial evaluation in excess of 20 percent.  While the Board is required to consider the effect of the Veteran's pain when making a rating determination, and has done so in this case, the Rating Schedule does not provide for a separate rating for pain.  Rather, it provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  In this case, the Veteran is already being adequately compensated for pain and the resulting functional loss.  Therefore, a rating in excess of 20 percent is not warranted under the schedular criteria prior to April 19, 2007.

With respect to the period from April 19, 2007, the Board finds that an initial rating in excess of 40 percent is not warranted for the service-connected lumbar spine disability.  Neither the Veteran's treatment records nor the VA examination reports indicate that there was unfavorable ankylosis of the lumbar spine or the entire spine.  The Board recognizes that the September 2016 VA examiner suggested that the Veteran had ankylosis of the lumbar spine.  However, there is no evidence to demonstrate that the Veteran has unfavorable ankylosis of the lumbar spine, as defined in Note (5) to the General Rating Formula for Diseases and Injuries of the Spine.  Range of motion testing shows that the Veteran's spine is not fixed in flexion or extension.  The lay statements similarly do not indicate that there has been ankylosis.  As such, an increased rating based upon unfavorable ankylosis of the thoracolumbar spine, or of the entire spine, is not warranted based upon the diagnostic criteria.

Moreover, although the Court recently held 38 C.F.R. § 4.59 creates range of motion testing requirements with which VA must comply, Correia v. McDonald, 28 Vet. App. 158 (2016), where, as here, the Veteran is receiving the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, such factors are not for application.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

As detailed above, the Board recognizes that the Veteran told the April 2007 VA examiner that she had approximately 20 incapacitating episodes in the prior twelve months due to her back pain.  For the purposes of VA compensation, an "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.  Critically, the evidence does not show that the Veteran was prescribed bed rest by a physician and she has not contended otherwise.  As such, rating the service-connected lumbar spine disability under the Formula for Rating IVDS Based on Incapacitating Episodes does not avail the Veteran.

Additionally, as indicated above, Note 1 of the General Rating Formula for Disease and Injuries of the Spine instructs to evaluate any associated objective neurologic abnormalities separately, under an appropriate Diagnostic Code. 

The foregoing evidence shows throughout the period considered in this appeal that the Veteran's complaints of pain radiating down the legs were inconsistent with objective findings on examination.  In a November 2008 statement, the Veteran asserted that a rating higher than 40 percent was warranted due to her neurologic symptoms.  In November 2010, the Board remanded the case in part to determine whether there were in fact any objective neurologic abnormalities related to the lumbosacral spine and whether any nerve impairment in one or both lower extremities would be mild, moderate, moderately severe, or severe.  The April 2011 VA examiner noted the Veteran's use of a motorized scooter and her complaints of back pain radiating primarily into the right leg and sometimes into the left leg.  Also, bowel and bladder control was intact.  On neurological examination, straight leg raising was negative to 90 degrees bilaterally; deep tendon reflexes were 2+ in the patellae and Achilles. Motor strength was 5/5 in both lower extremities.  Sensation was intact to sharp and dull in the legs, feet, and toes.  The examiner concluded that the Veteran did not have any signs of radiculopathy or nerve root irritation, despite having some degenerative disc disease at the level of L5-S1 associated with the spondylolisthesis.  Similarly, the September 2016 VA examiner noted the Veteran's report that she has intermittent pain down her left leg without numbness.  However, muscle strength of the bilateral lower extremities was normal, without evidence of atrophy.  Deep tendon reflexes were 1+ in the bilateral lower extremities, but sensory examination was normal.  The examiner concluded that the Veteran does not have radicular pain or any other signs or symptoms of radiculopathy.

Given the past and most current clinical findings, the Board finds that the objective evidence does not support a separate compensable rating for neurological abnormality related to the service-connected lumbar spine disability under any pertinent neurologic criteria.  While the Board acknowledges the Veteran's competence to report back pain radiating to the lower extremities, she is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  The Board has considered her reported symptomatology but assigns more probative weight to the findings of the medical professionals who have concluded, based on their specialized training and clinical observations, that she does not exhibit radiculopathy.  

In sum, the preponderance of the evidence shows that the Veteran's lumbar spine disability more nearly approximates a 20 percent rating, but no higher, prior to April 19, 2007, and does not warrant a rating in excess of 40 percent from April 19, 2007.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

b. Hemorrhoids with rectal fissure

Under the applicable criteria, mild or moderate internal or external hemorrhoids warrant a noncompensable (0 percent) rating.  Large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences, warrant a 10 percent rating.  With persistent bleeding and with secondary anemia, or with fissures, a 20 percent rating is warranted, which is the highest schedular rating under this DC.  38 C.F.R. § 4.114, DC 7336 (2016).

In this case, the Veteran seeks a compensable disability rating for her service-connected hemorrhoids with rectal fissures.  After having carefully reviewed the record, and for reasons explained in greater detail below, the Board concludes that an initial rating of 20 percent is warranted under the schedular criteria from the date of service connection.

STRs dated in November 2004 documented the Veteran's treatment for three small external hemorrhoids.

The Veteran was afforded a VA examination in May 2005 at which time she reported difficulty with constipation with associated bleeding, rectal itching, and rectal pain.  Her rectal complaints are treated with cortisone ointments and suppositories.  Physical examination revealed external hemorrhoids at the two o'clock, four o'clock, and eight o'clock positions.  These hemorrhoids were small and did not show evidence of bleeding.  The examiner noted that there was a small fissure at four o'clock, extending laterally to the right and measuring 3 cm.  The examiner stated, "[t]here is no significant inflammatory component or evidence of recent bleeding."  The examiner diagnosed the Veteran with external hemorrhoids with moderate symptoms and minimal disability.

In a March 2006 statement, the Veteran reported that she has persistent blood in her stool due to her hemorrhoids.

The Veteran was afforded another VA examination to address her service-connected hemorrhoids in April 2007.  She reported chronic constipation and denied incontinence or other problems with loss of sphincter control.  The Veteran reported rectal bleeding, which occurs three or four times per month.  Her hemorrhoids are treated with over-the-counter hemorrhoid cream.  She also uses suppositories, infrequently.  She reported that she does experience some rectal pain, accompanied by bleeding.  Physical examination of the Veteran revealed external hemorrhoidal tags at the four o'clock, six o'clock, and ten o'clock positions.  There was no evidence of inflammation, thrombosis, or recent bleeding.  The Veteran's sphincter control was normal.  No internal hemorrhoids or other abnormalities were noted on digital rectal examination.

In an August 2007 statement, the Veteran reported that she has anal fissures, which cause pain on defecation.  She also stated that she has internal hemorrhoids.  Her rectal complaints require the regular use of laxative, hemorrhoid cream, and suppositories.

VA treatment records dated in August 2007 noted that the Veteran had 'bright red blood per rectum' (BRBPR) secondary to her hemorrhoids.  VA treatment records dated in January 2008 documented the Veteran's report of rectal bleeding.
In a December 2010 statement, the Veteran reported on-going pain with defecation due to her hemorrhoids with anal fissures.

In January 2011, the Veteran was afforded another VA examination as to her service-connected hemorrhoids.  She reported that she has a small amount of rectal bleeding with some burning and discomfort approximately once per month.  She often takes stool softener, in order to avoid these symptoms.  The Veteran stated that she has some prominent tissue in the perianal area, which is unchanged.  The examiner reported that the Veteran did not have persistent rectal bleeding or anemia.  She has not had any surgery to treat her hemorrhoids, and her bowel habits are unchanged.  Upon physical examination, the perianal area demonstrated several small skin tags, but no external hemorrhoids.  There was a large healed anal fissure at approximately six o'clock, which was nontender.  A digital rectal examination did not reveal any bleeding or masses in the rectum.  The examiner diagnosed the Veteran with internal hemorrhoids with occasional bleeding, approximately once per month after a hard stool, and anal fissure that was well-healed.  In a March 2011 addendum report, the examiner clarified that the Veteran had no visible hemorrhoids, anal fissures, anemia, or persistent bleeding.

Pursuant to the February 2014 Board Remand, the Veteran was afforded a VA examination in September 2016 as to her hemorrhoids with anal fissure.  The examiner noted that the Veteran has internal or external hemorrhoids.  The Veteran reported that her hemorrhoids sometimes bleed when she strains due to constipation.  She stated that this occurs every two or three months.  She continues to take stool softeners to mitigate her hemorrhoids symptoms.  The examiner noted, "[t]here is no evidence of anal fissures on exam.  There is no evidence in the Veteran's medical records of anemia.  Examination does not show external hemorrhoids, only skin tags."  The examiner further opined, "[p]ersistent bleeding does not result in anal fissures.  Anal fissures may develop from constipation with straining.  There would be bleeding when an anal fissure forms due to tearing of the tissue."

After a review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the disability picture for hemorrhoids more closely approximates the criteria for a 20 percent rating under DC 7336.  The evidence of record documents the Veteran's report of recurrent rectal bleeding with documented evidence of anal fissures.  This disability picture closely approximates hemorrhoids with persistent bleeding and anal fissure, which are symptoms contemplated in the 20 percent rating criteria.  As such, the Board finds that the Veteran meets the criteria for a 20 percent rating under DC 7336.

Accordingly, for the foregoing reasons, the Board finds that the preponderance of evidence shows that the Veteran's hemorrhoids more nearly approximate the schedular criteria for a 20 percent initial rating from the date of service connection.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

c. Additional considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.

The Board initially finds that the schedular rating criteria adequately describe the Veteran's hemorrhoids symptoms.  The discussion above reflects that the symptoms of bleeding and anal fissure from the Veteran's hemorrhoids with are fully contemplated by the applicable rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  As the schedular criteria are adequate to evaluate the Veteran's hemorrhoids with anal fissure symptoms, referral for a higher rating on an extraschedular basis is not warranted.  38 C.F.R. § 3.321(b)(1).

With respect to the lumbar spine disability, pursuant to the February 2014 Board Remand, the matter was referred to the Director of Compensation Service.  In November 2016, the Director of Compensation Service considered the issue of entitlement to extraschedular rating for the Veteran's lumbar spine disability in accordance with 38 C.F.R. § 3.321(b), but found that, based on a review of the record, the evidence did not reveal entitlement to an evaluation in excess of the assigned disability ratings, as they adequately contemplated the Veteran's level of lumbar spine disability and symptomatology.  See the Administrative Decision dated November 2016.

Because the appropriate first line authority has adjudicated entitlement to an extraschedular rating, the Board may now consider the issue.  The threshold question is whether the rating criteria adequately contemplate the Veteran's disability.  On further review of the record, the Board finds that the evidentiary record is consistent with the Director's November 2016 conclusions.  The Veteran has reported the following lumbar spine symptomatology: severe pain affecting her ability to ambulate, bend, lift and climb stairs; functional limitations on standing; stiffness, and range of motion.  These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the Schedule of Ratings for the Musculoskeletal System.  See 38 C.F.R. § 4.71a, Diagnostic Code 5239.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  While difficulty walking, standing, running, climbing, bending and lifting are not directly contemplated by the rating criteria, it is inherently contemplated by the assigned ratings for limitation of motion of the lumbar spine.  In short, there is nothing exceptional or unusual about the Veteran's lumbar spine disability because the rating criteria reasonably describe her disability level and symptomatology.  Thun, 22 Vet. App. at 115.

For these reasons, the Veteran's disability picture is adequately, and appropriately, contemplated by the applicable schedular rating criteria.  The assigned schedular evaluations are therefore adequate, and an extraschedular evaluation is not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no symptoms caused by service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.



ORDER

Entitlement to an initial 20 percent rating, but no higher, for service-connected spondylolisthesis and DJD of the lumbar spine prior to April 19, 2007, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an initial rating in excess of 40 percent for service-connected spondylolisthesis and DJD of the lumbar spine from April 19, 2007 is denied.

Entitlement to an initial 20 percent rating, but no higher, for service-connected hemorrhoids with anal fissures is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's remaining claims on appeal.  The Board is cognizant that the Veteran's case has been in adjudicative status for years and that it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of her pending claims.

With respect to the claim of entitlement to a compensable initial rating for costochondritis, the matter was remanded in February 2014 in order to obtain an updated VA examination.  In the February 2014 Board Remand, the examiner was instructed to address whether the service-connected disability has resulted in pulmonary symptoms, and if so, the severity of the symptoms based upon pulmonary function testing.  The examiner was also instructed to address whether the Veteran's shortness of breath is attributable to her service-connected costochondritis, service-connected heart disability, or another disability.

Pursuant to the Remand, the Veteran was afforded a VA examination as to her costochondritis in September 2016.  The examiner conducted a physical examination of the Veteran, but did not conduct any pulmonary function testing.  With respect to the questions posed by the Board, the examiner indicated that "[t]he Veteran has no evidence of pulmonary disease.  Per her history, she has difficulty breathing when she has an attack of chest pain lasting only a few minutes every 2-3 months which is due to musculoskeletal inflammation not pulmonary disease."  Critically, the examiner rendered this finding without evidence of any current pulmonary function testing.  Moreover, the examiner failed to address the September 2004 pulmonary function testing, which showed a mild restrictive and moderate obstructive ventilator defect.  The examiner also ignored the April 2006 addendum opinion, in which the VA examiner indicated that the Veteran could have a restricted ventilator defect based on her documented costochondritis, but the reason for the seeming obstructive ventilator defect was not apparent.  In addition, the September 2016 VA examiner also reported that she was unable to determine whether the Veteran's shortness of breath is from her heart disability, her costochondritis, or her anxiety "without resorting to mere speculation as these all have overlapping symptoms."

The Board finds that, in light of the inadequacies of the September 2016 VA examination, remand for a new VA examination is warranted to address the severity of the Veteran's service-connected costochondritis, to include the etiology of the documented pulmonary symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

As the Veteran has asserted entitlement to a TDIU prior to April 19, 2007, based, in part, upon her service-connected costochondritis, the TDIU claim is inextricably intertwined with the pending initial rating claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Therefore, the claim of entitlement to a TDIU must also be remanded.

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records of VA evaluation and/or treatment of the Veteran since September 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2. Send to the Veteran and her attorney a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

3. If the Veteran responds, obtain all identified evidence not currently of record following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and her attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4. Schedule the Veteran for a VA examination for the purpose of determining the current severity of her service-connected costochondritis.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests, including pulmonary function testing, should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner should provide a detailed account of all manifestations of the service-connected costochondritis found to be present.  The examiner should then address the following:

a. Is the Veteran currently diagnosed with pulmonary disease?

b. If so, is the Veteran's diagnosed pulmonary disease part and parcel of her service-connected costochondritis?  If not, is the diagnosed pulmonary disease caused or aggravated by her service-connected disabilities to include costochondritis?

c. If the Veteran does not exhibit a diagnosed pulmonary disease, is the Veteran's reported shortness of breath part and parcel of or caused by her service-connected costochondritis?  If not, is it part and parcel of or caused by her service-connected heart disability and/or anxiety disorder?

In rendering these opinions, the examiner should address the Veteran's complaints of shortness of breath, as well as the results of the September 2004 pulmonary function testing and the April 2006 VA addendum opinion, referenced above.

Also, the examiner should opine as to the effect of this service-connected disability on the Veteran's ability to obtain and/or maintain gainful employment.

Reasons should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

5. Thereafter, readjudicate the claims remaining on appeal.  If any benefit sought remains denied, the Veteran and her attorney should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


